      Case 3:19-cv-00844-N Document 6 Filed 04/09/19                  Page 1 of 9 PageID 47


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


ALLSTATE FIRE AND CASUALTY                         §
INSURANCE COMPANY, A/S/O TERRY                     §
HOBBS,                                             §
                                                   §
           Plaintiff,                              §
                                                   §
vs.                                                §         CIVIL ACTION NO.3:19-cv-00844-N
                                                   §
BRADFORD WHITE CORPORATION,                        §                  Jury Demand
                                                   §
           Defendant.                              §


                           DEFENDANT'S FIRST AMENDED ANSWER


TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF TEXAS:

           COMES NOW, BRADFORD WHITE CORPORATION ("Defendant" or "Bradford

White"), Defendant in the above-styled and numbered cause, and files this its First Amended

Answer pursuant to Rule 15(a)(1)(A) of the Federal Rules of Civil Procedure, answering

Plaintiff's Original Petition (the "Petition") as follows:

                                           JURY DEMAND

           1.      Defendant respectfully demands a trial by jury with respect to any and all issues

of fact.

                                   ADMISSIONS AND DENIALS

           2.      With respect to the allegations in the introductory paragraph of the Petition,

Defendant admits that Allstate Fire and Casualty Insurance Company is the Plaintiff who filed

this action as subrogee of its insured, Terry Hobbs, against Bradford White.



DEFENDANT'S FIRST AMENDED ANSWER                                                                   PAGE 1
                                                                               6959865 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 6 Filed 04/09/19                 Page 2 of 9 PageID 48


       3.      Plaintiff's allegations in Section I of the Petition regarding the discovery control

plan level is irrelevant now that the case has been removed to federal court. With respect to the

remaining allegations of Section I, Defendant is presently without sufficient knowledge of the

information needed to form a belief as to the truth of the allegations regarding the nature or

amount of the damages Plaintiff allegedly sustained; however, Defendant denies that its conduct

was the proximate cause of the alleged damages suffered by Plaintiff. Defendant further denies

that Plaintiff is entitled to recover any damages from Defendant.

       4.      With respect to the allegations in Section II of the Petition, Defendant is presently

without sufficient knowledge of the information needed to form a belief as to the truth of the

allegations regarding the relationship between Plaintiff and its insured, Terry Hobbs, and the

specifics of the insurance provided by Plaintiff to Hobbs. However, Defendant believes that

Plaintiff is an insurance company licensed to do business in Texas and that its insured, Terry

Hobbs, resides at 1925 Westcreek Drive, Garland, Texas 75042.

       5.      With respect to the allegations in Section III of the Petition, Defendant admits that

it was properly served with process and subsequently appeared in this matter.

       6.      With respect to the allegations in Section IV of the Petition, Defendant denies

any wrongful conduct on its part, but admits that venue is proper in Dallas County, Texas as the

events giving rise to this lawsuit occurred within Dallas County. However, Defendant asserts

that venue is also proper in the Dallas Division of the United States District Court for the

Northern District of Texas pursuant to 28 U.S.C. § 1446(a). Defendant admits that this Court has

original jurisdiction over this action based on diversity of citizenship among the parties and the

amount in controversy being greater than $75,000.




DEFENDANT'S FIRST AMENDED ANSWER                                                                  PAGE 2
                                                                              6959865 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 6 Filed 04/09/19                   Page 3 of 9 PageID 49




       7.      With respect to the allegations contained in Section V of the Petition, Defendant

admits that it designs, manufactures and distributes water heaters to wholesale distributors.

Defendant further admits that it manufactured a natural gas water heater with a model number of

MI5036FBN-394 and a serial number of FM12785951, which indicates a manufacture date of

December 2009.        With respect to the remaining allegations of Section V of the Petition,

Defendant is presently without sufficient knowledge of the information needed to form a belief

as to the truth of the allegations regarding the installation site of the water heater, the date of the

alleged failure of the water heater, the alleged damage to the real and personal property

following the alleged failure of the water heater, or the subsequent insurance claim process. All

remaining allegations in Section V of the Petition are denied.

       8.      With respect to the first paragraph of Section VI of the Petition, Defendant

incorporates by reference their responses to all previous paragraphs of the Petition as if fully set

forth herein. The remaining allegations in Section VI of the Petition are legal conclusions for

which no response is required. However, Defendant otherwise denies the allegations.

       9.      With respect to the allegations in Section VII of the Petition, Defendant is

presently without sufficient knowledge of the information needed to form a belief as to the truth

of Plaintiff's allegations regarding the nature or amount of the damages Plaintiff allegedly

sustained; however, Defendant denies that its conduct was the proximate cause of the alleged

damages suffered by Plaintiff. Defendant further denies that Plaintiff is entitled to recover any

damages from Defendant. The remaining allegations in Section VII of the Petition are legal

conclusions for which no response is required.         However, Defendant otherwise denies the

allegations.



DEFENDANT'S FIRST AMENDED ANSWER                                                                    PAGE 3
                                                                                6959865 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 6 Filed 04/09/19                 Page 4 of 9 PageID 50


       10.     With respect to the allegations in Section VIII of the Petition, Defendant is

presently without sufficient knowledge of the information needed to form a belief as to the truth

of Plaintiff's allegations regarding the nature or amount of the damages Plaintiff allegedly

sustained; however, Defendant denies that its conduct was the proximate cause of the alleged

damages suffered by Plaintiff. Defendant further denies that Plaintiff is entitled to recover any

damages from Defendant. The remaining allegations in Section VIII of the Petition are legal

conclusions for which no response is required.        However, Defendant otherwise denies the

allegations.

       11.     With respect to the first paragraph of Section IX of the Petition, Defendant

incorporates by reference their responses to all previous paragraphs of the Petition as if fully set

forth herein. The remaining allegations in Section IX of the Petition are legal conclusions for

which no response is required. However, Defendant otherwise denies the allegations.

       12.     With respect to the allegations in Section X of the Petition, Defendant is presently

without sufficient knowledge of the information needed to form a belief as to the truth of

Plaintiff's allegations regarding the nature or amount of the damages Plaintiff allegedly

sustained; however, Defendant denies that its conduct was the proximate cause of the alleged

damages suffered by Plaintiff. Defendant further denies that Plaintiff is entitled to recover any

damages from Defendant. The remaining allegations in Section X of the Petition are legal

conclusions for which no response is required.        However, Defendant otherwise denies the

allegations.

       13.     With respect to the first paragraph of Section XI of the Petition, Defendant

incorporates by reference their responses to all previous paragraphs of the Petition as if fully set




DEFENDANT'S FIRST AMENDED ANSWER                                                                  PAGE 4
                                                                              6959865 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 6 Filed 04/09/19                 Page 5 of 9 PageID 51


forth herein. The remaining allegations in Section XI of the Petition are legal conclusions for

which no response is required. However, Defendant otherwise denies the allegations.

       14.     With respect to the allegations in Section XII of the Petition, Defendant is

presently without sufficient knowledge of the information needed to form a belief as to the truth

of Plaintiff's allegations regarding the nature or amount of the damages Plaintiff allegedly

sustained; however, Defendant denies that its conduct was the proximate cause of the alleged

damages suffered by Plaintiff. Defendant further denies that Plaintiff is entitled to recover any

damages from Defendant. The remaining allegations in Section XII of the Petition are legal

conclusions for which no response is required.        However, Defendant otherwise denies the

allegations.

       15.     With respect to the first paragraph of Section XIII of the Petition, Defendant

incorporates by reference their responses to all previous paragraphs of the Petition as if fully set

forth herein. With respect to the second paragraph of Section XIII of the Petition, Defendant

denies that Plaintiff's insured did nothing to cause the alleged malfunction of the water heater at

issue. Defendant further denies that the water heater at issue was installed in a suite occupied by

the New St. Peter Presbyterian Church. The remaining allegations in Section XIII of the Petition

are legal conclusions for which no response is required. However, Defendant otherwise denies

the allegations.

       16.     With respect to the allegations in Section XIV of the Petition, Defendant is

presently without sufficient knowledge of the information needed to form a belief as to the truth

of Plaintiff's allegations regarding the nature or amount of the damages Plaintiff allegedly

sustained; however, Defendant denies that its conduct was the proximate cause of the alleged




DEFENDANT'S FIRST AMENDED ANSWER                                                                  PAGE 5
                                                                              6959865 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 6 Filed 04/09/19                   Page 6 of 9 PageID 52


damages suffered by Plaintiff. Defendant further denies that Plaintiff is entitled to recover any

damages from Defendant.

       17.     The allegations in Section XV of the Petition are legal conclusions for which no

response is required. However, Defendant otherwise denies the allegations.

       18.     With respect to the allegations in Section XVI of the Petition, Defendant admits

that it has been cited to appear and answer and has appeared and answered herein. Defendant

denies that Plaintiff is entitled to judgment against Defendant, denies that Plaintiff is entitled to

recover any damages from Defendant, and denies that Plaintiff is entitled to all further relief,

general or special, at law or in equity, to which Plaintiff may show itself justly entitled.

                                  AFFIRMATIVE DEFENSES

       19.     Defendant asserts that Plaintiff has no rights and/or claims greater than that of its

subrogor and is therefore subject to the same defenses and bars as would be applicable to the

subrogor.

       20.     Defendant pleads that it committed no acts or omissions of strict liability,

negligence or breach of warranty, proximately causing Plaintiff's alleged damages.

       21.     Defendant denies that any design, manufacturing or marketing defect existed in

the product at issue that proximately caused Plaintiff's alleged damages. Defendant denies any

condition, component, or function of the product at issue, as originally designed, manufactured

and/or sold, was a producing and/or proximate cause of Plaintiff's alleged damages. Defendant

further denies any negligence as alleged by Plaintiff in the design, manufacturing or marketing of

the product at issue that proximately caused Plaintiff's alleged damages.

       22.     Defendant asserts that the product at issue was reasonably fit, suitable and safe for

its intended purpose at the time it entered the stream of commerce.



DEFENDANT'S FIRST AMENDED ANSWER                                                                    PAGE 6
                                                                                6959865 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 6 Filed 04/09/19                   Page 7 of 9 PageID 53


        23.       Defendant asserts that Plaintiff's claims are barred because the product at issue

conformed to the technological, scientific, and industrial state-of-the-art at the time the product

was first sold.

        24. Defendant asserts the provisions of §§ 82.005 and 82.008 of the Texas Civil Practice

& Remedies Code as they relate and/or are applicable to Plaintiff's design, manufacturing and

marketing defect allegations.

        25.       Defendant asserts that Plaintiff was negligent with respect to the occurrence in

question, including but not limited to failing to properly install, inspect, maintain and/or repair

the water heater in accordance with manufacturer's instructions, and that their negligence, fault,

acts and/or omissions were the sole proximate cause, or in the alternative, a contributing

proximate cause of this occurrence and Plaintiff’s damages, if any.

        26.       Defendant asserts that Plaintiff is barred from recovery pursuant to the doctrine of

assumption of the risk.

        27.       Defendant asserts that the negligence, fault, responsibility, acts and/or omissions

of other responsible third parties or other entities or persons over which Defendant had/has no

control, bar in whole or in part Plaintiff's claims for damages, including but not limited to the

installer of the water heater who failed to properly install the water heater. Such negligence,

fault, responsibility, acts and/or omissions on the part of others were either the sole, new,

independent, concurring, intervening or superseding cause of the occurrence in question and

Plaintiff's damages, if any.

        28.       Defendant asserts that Plaintiff's claims are barred, in whole or in part, by the

applicable statutes of limitations.




DEFENDANT'S FIRST AMENDED ANSWER                                                                    PAGE 7
                                                                                6959865 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 6 Filed 04/09/19                   Page 8 of 9 PageID 54


       29.        Defendant asserts that Plaintiff's breach of warranty claims are barred, in whole or

in part, due the existence of a limitation and/or disclaimer.

       30.        Defendant asserts that Plaintiff's breach of warranty claims are barred, in whole or

in part, due to Plaintiff's failure to provide timely notice and/or opportunity to cure.



       31.        Defendant asserts that Plaintiff's claims for damages are barred in whole or in

part, due to their failure to mitigate damages.

       32.        Defendant asserts that Plaintiff's claims are bared in whole or in part in that

Plaintiff's damages, if any, were the result, in whole or in part, of a preexisting condition(s), and

were not the result of any act and/or omission of Defendant.

                      RESERVATION OF DEFENSES AND OBJECTIONS

       33.        Because Plaintiff's pleadings are so vague, Defendant cannot reasonably anticipate

additional defenses which it may assert depending upon the actual allegations of Plaintiff.

Defendant reserves the right to assert additional defenses and objections in the event that further

investigation, discovery or rulings of the Court indicate that additional defenses or objections would

be appropriate.

       WHEREFORE, Defendant Bradford White Corporation prays that Plaintiff Allstate Fire

and Casualty Insurance Company, as subrogee of Terry Hobbs, take nothing by its suit and that

Defendant be discharged from all liability, and for such other and further relief, at law or in

equity, to which Defendant may show itself entitled.




DEFENDANT'S FIRST AMENDED ANSWER                                                                    PAGE 8
                                                                                6959865 v1 (79686.00024.000)
     Case 3:19-cv-00844-N Document 6 Filed 04/09/19                 Page 9 of 9 PageID 55


                                       Respectfully submitted,

                                       KANE RUSSELL COLEMAN LOGAN PC

                                       By: /s/ Kenneth C. Riney
                                           Kenneth C. Riney
                                           State Bar No. 24046721
                                           kriney@krcl.com
                                           Johnathan D. Jordan
                                           State Bar No. 24100509
                                           jjordan@krcl.com

                                       3700 Thanksgiving Tower
                                       1601 Elm Street
                                       Dallas, Texas 75201
                                       Telephone: (214) 777-4200
                                       Facsimile: (214) 777-4299

                                       ATTORNEYS FOR DEFENDANT



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this the 9th day of April 2019, a copy of the
foregoing document was filed electronically with the Clerk of Court using the CM/ECF system.
Notice of this filing will be sent to counsel for Plaintiff by operation of the Court’s electronic
filing system, unless counsel for Plaintiff is not registered with the CM/ECF system, in which
case the undersigned certifies that a copy of the foregoing document was sent to counsel for
Plaintiff via certified mail, return receipt requested.


                                             /s/ Kenneth C. Riney
                                             Kenneth C. Riney




DEFENDANT'S FIRST AMENDED ANSWER                                                                PAGE 9
                                                                            6959865 v1 (79686.00024.000)
